     Samantha M Swanson (SBN 286954) sswanson@adamsferrone.com
 1
     Adams, Ferrone & Ferrone, APLC
 2   4333 Park Terrace Dr., Suite 200                               JS-6
     Westlake Village, CA 91361
 3
     Attorney for Plaintiff West Covina Fire Fighters,
 4   International Association of Fire Fighters Local 3226, et al.]
 5   Bruce A. Lindsay, Esq., SBN 102794 bal@jones-mayer.com
     Krista MacNevin Jee, Esq., SBN 231473 kmj@jones-mayer.com
 6   Monica Choi Arredondo, Esq., SBN 215847 mca@jones-mayer.com
     JONES & MAYER
 7   3777 North Harbor Boulevard
 8   Fullerton, CA 92835

 9   Attorneys for Defendant CITY OF WEST COVINA
10   Christopher Brizzolara, Esq., SBN 130304 samorai@surfcity.net
     1532 16th Street
11   Santa Monica, CA 90404
12   Attorneys for Defendant Larry Whithorn
13                       UNITED STATES DISTRICT COURT
14               FOR THE CENTRAL DISTRICT OF CALIFORNIA
15

16   WEST COVINA FIRE FIGHTERS,               Case No. 2:19-CV-01466-FMO-
     IAFF LOCAL 3226; MATT                    KS
17   JACKSON, TODD SMITH, GREG
     LA FLEUR, EDGAR VELA, SCOTT
18   GILMORE, BRENT MEIER, JASON
     ROBLES, PETER AGUILAR,
19   MICHAEL HAMBEL, CARLOS                   ORDER ON JOINT
     GALVEZ, SEAN WISE, AND ERIC              STIPULATION [39] FOR
20   GONZALEZ,                                DISMISSAL WITH PREJUDICE
21                Plaintiffs,
22         v.
23   LARRY WHITHORN, individually
     and as Fire Chief of the West Covina
24   Fire Department; CITY OF WEST
     COVINA, a public agency and/or
25   municipal corporation; LLOYD
     JOHNSON, individually, and as
26   Mayor of West Covina; and DOES 1
     THROUGH 10.
27   Defendants.
28

                                            1.
 1         IT IS HEREBY ORDERED, pursuant to stipulation of the parties through
 2   their respective counsel, that the above-captioned action is dismissed in its
 3   entirety with prejudice.
 4

 5   Dated: January 13, 2020                     /s/
 6                                    Fernando M. Olguin
                                      UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2.
